DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 5/23/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.


INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 112

4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “improving long lasting conditioning” and the term “long lasting “conditioning is a subjective term and thus the metes and bound are unclear as to what constitutes long lasting. It is not clear if this is weeks, months etc. The dependent claims are included because they do not cure the deficiencies of claim 1.

Claim Rejections- 35 USC § 103
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0197910) as evidenced by ChemIDplus and  in view of Humphreys et al. (US 2012/0093755) and Molenda et al. (EP2883533B1).
Wood et al. (US 2011/0197910) (hereinafter Wood et al.) discloses a formulation that includes amodimethicone at 0.2 wt % and polyquaternium-87 at 1.0 wt % (i.e., cationic quaternary ammonium polymer having a cationic charge density of 3.0 mEq/g). (para 00009 and 0112 Example 9). 1,3, butylene glycol (organic solvent) is disclosed in Example 9. It is believed amodimethicone meets the formula of claim 9 as per evidence reference ChemIDplus. The composition is applied onto hair with curlers and processed for 15 minutes at approximately 40° C and rinsed (para 0112). Example 3 discloses nonionic surfactant at 1.5 wt % in combination with polyquaternium-87 at 0.9 wt %. The hair is wound on curlers and processed at a temperature of 40° C. The rollers are heated above room temperature. Example 3 discloses Ceteth-20 (nonionic fatty alcohol ethoxylate) at 0.7 wt % and polyquaternium-87 at 1 wt %. The pH is 8 in Example 6 for alkaline and pH 4.10 for intermediate (Examples have varying pH and claim 8).  Natural plant extracts are also disclosed (para 0040 ). The formulations contain water and are aqueous. The hair care compositions include hair conditioning agents  and thus would meet conditioning human hair by application of the hair conditioning compositions. Wood et al. also disclose “in cases where additional conditioning composition is required this may as well be applied after finishing the processes as described above” (para 0046 and 0049) and thus “additional conditioning” implies the composition already conditions.  Wood et al. disclose the same method as in claim 1 where the same composition is applied to hair with the composition. Although it does not disclose improved suppleness, the method step of applying the same composition as claimed to the hair and compositions including conditioning ingredients are taught and thus it would be necessarily improving hair suppleness as well. Although improved suppleness is not mentioned,  Wood et al. disclose administration of the same composition in the same manner as applied to hair and thus it would be reasonable to conclude enhanced supplements would also be achieved. Wood et al. discloses polyquaternium-87 in the Examples. Wood et al. further discloses inclusion of cationic surfactants that include polyquaternium-6, polyquaternium-7, polyquaternium-16 and polyqauternium-37 (para 0076-0079). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include polyquaternium as those recited in claim 4 in the composition as disclosed by Wood. One would be motivated to do so because Wood discloses further inclusion of cationic surfactants that include the polyquaternium polymers which include those as in claim 4. Wood et al. disclose fatty alcohol ethoxylates (para 0011) as non-ionic surfactants. 
Wood does not state “ improving long lasting conditioning” however, the composition of Wood et al. contains conditioning agents which would improve conditioning of the hair for use with the same composition as recited by claim 1. Additionally, Molenda et al. (EP2883533B1) (hereinafter Molenda et al.) disclose compositions providing hair pleasant conditioning effects (para 0001). Molenda et al. disclose improved hair treatment compositions which efficiently condition hair, and such that the compositions provide a long lasting effect (i.e., conditioning effect) (para 006). The reference discloses that the compositions containing a at least one fatty alcohol at least one emulsifier system comprising at least one nonionic surfactant with an HLB (hydrophilic-lipophilic balance) value of 9 or less and at least one nonionic surfactant with an HLB value of 11 or more and at least one particular aminated silicone and wherein the composition comprises the active matter at a concentration in the range of 20 to 75 by weight calculated to the total of the composition (para 0008). The compositions are applied, left on the hair from 1-30 min, rinsed off and then optionally dried (para 0011). Catanionic conditioning polyquaternium polymers such as polyqaternium-37 are disclosed (para 0040-0042). Molenda disclose hair was towel-dried and dried with a hair-dryer (i.e., heat applied).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date that the compositions of Wood would work to “improve long term conditioning” in view of the fact it contains the polyquaterniums such as polyquaternium 37 with one or more nonionic surfactants in conjunction with conditioning agents which are the purpose of conditioning and Molenda which disclose similar compositions (i.e., polyquaternium-37 and nonionic surfactants and amodimethicone) which are used for improved conditioning of hair that achieves long lasting conditioning effects. 
While Wood et al. disclose temperatures in range of 20-40°C (para 0099) and 20-45°C (para 0101),  Wood et al. does not disclose increasing temperature of the human hair to a range of 60-100°C.
Humphreys et al. (US 2012/0093755) (hereinafter Humphreys et al.) disclose heat-assisted styling of human hair using blow dryers, fat irons, curing devices, heat comb, heated brush, or other heating means is prevalent among consumers unfortunately, heat-assisted styling can dry out and damage the hair by subjecting to too much heat.  Overheating in heat styling can cause physical damage to the hair particularly by raising the cuticles and/or creating blisters on individual hair fibers thus causing increased friction between the hair fibers making it more difficult to comb, requiring increased force to comb the hair, which in turn can wear out the surface of the hair and cause cracks and breaks in the hair (para 0002). The compositions are curled, waved or straightened by applying no heat or heat below 300°F (148.88 °C) to prevent damage to the keratinous fibers (abstract and claim 18). Humphreys et al. disclose that it would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved in order to prevent undesirable heat damage, which occurs at temperatures above 300°F, by temporarily increasing the humidity or moisture level in hair (para 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to increase the hair temperature of human hair into the range of 60-100°C. One would have been motivated to use temperatures below 148.88 °C to prevent damage to the keratinous fibers (hair). It would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved to prevent undesirable heat damage that occurs at temperatures above 300°F. Temperatures below 300°F (i.e. 148.88° C) overlap with the instant claims of 60-100°C.In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). 

6.         Claims 1, 10 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0197910) and ChemIDplus in view of Humphreys et al. (US 2012/0093755) and  Molenda et al. (EP2883533B1) as applied to claims 1-10 and 12-20 above, and further in view of Molenda et al. (WO2010/057615) and Personal Care products from Dow Corning® Hair applications 2013.
Wood et al. has been discussed supra and disclose amodimethicone but does not disclose Bis(Hydroxy/Methoxy) Amodimethicone. Molenda et al. discloses compositions for application to hair that contain Bis-hydroxy/methoxy amodimethicone (page 6). Cationic surfactants such as polyquaternium-6, 7, 16 and 37 are disclosed (page 8). Personal Care products from Dow Corning® Hair applications 2013 discloses that Bis-Hydroxy/Methoxy Amodimethicone is a conditioner and has static reduction, shine and color protection properties and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the amodimethicone be that of Bis(Hydroxy/Methoxy) Amodimethicone. One would have been motivated to do so to so for the purpose of conditioning and also providing static reduction, shine, or color protection properties. One would have had a reasonable expectation of success in substituting one amodimethicone for another.

7.         Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0004130) in view of and Molenda et al. (EP2883533B1).
as evidenced by ChemIDplus and in view of Humphreys et al. (US 2012/0093755).
Wood et al. (US 2009/0004130) (hereinafter Wood et al. ‘130) disclose in Example 7 a composition comprising amodimethicone at 0.3 wt %, polyquaternium-16 at 0.3 wt % and nonionic surfactant Laureth 23 at 1.5 wt % (Example 7-para 0075 and entire disclosure).  The charge density is calculated at pH of 7 and the charge density is 6.1 mEq/g.  Example 3 discloses amodimethicone and polyqaternium-6 at pH 8. Example 6 discloses polyqaternium-16 at 0.4 wt %, and amodimethicone at 0.4 wt % and pH 8 (Example 6-para 0074). The same copolymer is also disclosed as claimed in claim 3 (polyquaternium-16 or polyquaternium-6) and thus it is reasonable to conclude has the same charge density. Example 3 discloses polyquaternium-6 at 0.8 wt %, amodimethicone at 0.4 wt %, and ceteth-20 at 0.7 wt %. Wood et al. disclose conditioning agents included and conditioning hair. Although improved suppleness is not mentioned,  Wood et al.  ‘130 disclose administration of similar composition in the same manner as applied to hair and thus it would be reasonable to conclude enhanced supplements would also be achieved. The hair care compositions of Wood et al. ‘130 include hair conditioning and thus would meet conditioning human by application of the hair conditioning compositions. The Examples contain water and thus considered aqueous. Amodimethicone has structure that reads on claim 10. Wood et al. ‘130 disclose a process that involves washing and drying the hair. The composition is applied to hair and processed for 5 to 60 minutes, rinsed off with water and dried and straightened with a hot iron at a temperature of 130 to 210°C. 
Wood et al. ‘130 does not state “ improving long lasting conditioning” however, the composition of Wood et al. contains conditioning agents which would improve conditioning of the hair for use with the same composition as recited by claim 1. Additionally, Molenda et al. (EP2883533B1) (hereinafter Molenda et al.) disclose compositions providing hair pleasant conditioning effects (para 0001). Molenda et al. disclose improved hair treatment compositions which efficiently condition hair, and such that the compositions provide a long lasting effect (i.e., conditioning effect) (para 006). The reference discloses that the compositions containing a at least one fatty alcohol at least one emulsifier system comprising at least one nonionic surfactant with an HLB (hydrophilic-lipophilic balance) value of 9 or less and at least one nonionic surfactant with an HLB value of 11 or more and at least one particular aminated silicone and wherein the composition comprises the active matter at a concentration in the range of 20 to 75 by weight calculated to the total of the composition (para 0008). The compositions are applied, left on the hair from 1-30 min, rinsed off and then optionally dried (para 0011). Catanionic conditioning polyquaternium polymers such as polyqaternium-37 are disclosed (para 0040-0042). Molenda disclose hair was towel-dried and dried with a hair-dryer (i.e., heat applied).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date that the compositions of Wood et al. ‘130 would work to “improve long term conditioning” in view of the fact it contains the polyquaterniums such as polyquaternium-6, 16 and 37 with one or more nonionic surfactants in conjunction with conditioning agents which are the purpose of conditioning and Molenda which disclose similar compositions (i.e., polyquaternium and nonionic surfactants and amodimethicone) which are used for improved conditioning of hair that achieves long lasting conditioning effects. Wood ‘130 disclose it is desirable to adjust the pH form about 6.5 (para 0023). The intermediate treatment composition has pH from about 2.5 to 6 (para 0050).
While Wood et al. ‘130 disclose temperatures in range 130-210°C Wood et al. ‘130 does not disclose increasing temperature of the human hair to a range of 60-120°C.
Humphreys et al. disclose heat-assisted styling of human hair using blow dryers, fat irons, curing devices, heat comb, heated brush, or other heating means is prevalent among consumers unfortunately, heat-assisted styling can dry out and damage the hair by subjecting to too much heat.  Overheating in heat styling can cause physical damage to the hair particularly by raising the cuticles and/or creating blisters on individual hair fibers thus causing increased friction between the hair fibers making it more difficult to comb, requiring increased force to comb the hair, which in turn can wear out the surface of the hair and cause cracks and breaks in the hair (para 0002). The compositions are curled, waved or straightened by applying no heat or heat below 300°F (148.88 °C) to prevent damage to the keratinous fibers (abstract and claim 18). Humphreys et al. disclose that it would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved in order to prevent undesirable heat damage, which occurs at temperatures above 300°F, by temporarily increasing the humidity or moisture level in hair (para 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to increase the hair temperature of human hair into the range of 60-120 °C. One would have been motivated to use temperatures below 148.88 °C to prevent damage to the keratinous fibers (hair). It would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved to prevent undesirable heat damage that occurs at temperatures above 300°F. Temperatures below 300°F (i.e. 148.88° C) overlap with the instant claims of 60-120°CIn the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). 

8.         Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0004130) and ChemIDplus in view of Humphreys et al. (US 2012/0093755) and Molenda et al. (EP2883533B1) as applied to claims 1-10 and 12-20 above, and further in view of Molenda et al. (WO2010/057615) and Personal Care products from Dow Corning® Hair applications 2013.
Wood et al. ‘130 has been discussed supra and disclose amodimethicone but does not disclose Bis(Hydroxy/Methoxy) Amodimethicone. Molenda et al. (WO2010/057615) (hereinafter Molenda) discloses compositions for application to hair that contain Bis-hydroxy/methoxy amodimethicone (page 6). Cationic surfactants such as polyquaternium-6, 7, 16 and 37 are disclosed (page 8). Personal Care products from Dow Corning® Hair applications 2013 discloses that Bis-Hydroxy/Methoxy Amodimethicone is a conditioner and has static reduction, shine and color protection properties and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the amodimethicone be that of Bis(Hydroxy/Methoxy) Amodimethicone. One would have been motivated to do so to so for the purpose of conditioning and also providing static reduction, shine, or color protection properties. One would have had a reasonable expectation of success in substituting one amodimethicone for another.

DOUBLE PATENTING
9.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-13 and 16 of copending 15737002.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to applying  an aqueous composition onto hair the difference being ‘002 specifies polyquaternium-37 and amounts and the nonionic surfactants ceteth-20 however, Wood discloses inclusion of ceteth -20 and the instant claims scope overlap as the polymer may include polyquaternium-37 in overlapping amounts in instant claims 5-7. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO ARGUMENTS
10.       Applicants’ arguments have been considered and are not persuasive for the reasons below. 
            Applicants argue that Humphrey teaches/suggests that hair styling processes that are accomplished without any heat which does not teach the presently claimed process with the heat of 60-100°C.
In response, the Examiner respectfully submits that Humphreys discloses “the styling process is heat-assisted using relatively low heat (e.g., below about 300°F) (para 0025). This does not teach using not heat but low heat as it is “heat assisted”. The Examiner disagrees that the compositions are hair styling without any heat. The hair styling compositions are useful in methods for styling hair without the use of temperatures above 300°F (para 0017)
Applicants argue that Humphrey fails to disclose a single temperature below 100°C that is usable according to the hair styling process of Humphrey. Humphrey is silent to methods that improve long lasting hair conditioning. Applicants argue that Humphreys disclose pH that are basic at least 8.
            In response, this argument is not found persuasive because Humphrey does not require the pH to be basic of about 8. The example in para 0051 discloses triethanolamine (pH adjusting agent) can be present from 0-10 %, in other words the pH of the composition can be adjusted as desired. Even if the composition was required to be basic, which the Examiner does not believe it does, the argument is not found persuasive because Humphreys was not relied upon for the teaching of the pH. The use of low heat for styling ad disclosed by Humphrey would be advantageous to both acidic and basic compositions as to prevent undesirable heat damage. With regards to the argument that Humphrey is silent to improving long lasting conditioning, this argument is not found persuasive because Humphrey disclose air conditioners as herein defined are agents which improve the appearance, texture, and sheen of hair as well as increasing hair body or suppleness (para 0034) and applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
            With regards to no examples with using  a temperature below 100°C, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). 
            Applicants argue that since no claims in the instant application or the ‘002 application have been cited as allowable, it is believed the double patenting is improper as being premature. 
            In response, the Examiner is not persuaded as the claims of the ‘002 application and the  instant claims are not patentably distinct from each other. Since no terminal disclaimer has been filed and approved, the double patenting has been maintained. 

CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615